Citation Nr: 0816266	
Decision Date: 05/16/08    Archive Date: 05/23/08	

DOCKET NO.  99-06 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to service connection for a chronic skin 
disorder, to include as due to herbicide exposure. 

3.  Entitlement to service connection for a chronic sinus 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had more than 27 years of active service between 
May 1964 and June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied entitlement to the 
benefits sought.  The case was most recently before the Board 
in February 2007 at which time it was remanded, in pertinent 
part, for further development.  


FINDINGS OF FACT

1.  The competent medical evidence of record reflects that 
any current arthritis is not related to the veteran's 
military service.

2.  The competent medical evidence of record reflects that 
any current skin disorder is not related to the veteran's 
military service, to include presumed exposure to herbicides 
in Vietnam.  

3.  Any current sinus disorder is not attributable to the 
veteran's active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

2.  The veteran does not have a chronic skin disorder that 
was incurred in or aggravated by his active military service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

3.  The criteria for service connection for a chronic sinus 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

In various communications of record dated in the past several 
years, including most recently in March 2007, the veteran has 
been provided with information of what evidence is required 
to substantiate his claims and of his and VA's respective 
duties for obtaining such evidence.  He has also been asked 
to submit evidence and/or information in his possession to 
the RO.  In a March 2006 letter, he was told that a 
disability rating and an effective date for an award of 
benefits would be assigned if service connection was awarded.  
The case has been remanded by the Board on two occasions 
already and the Board finds that the veteran has been 
effectively informed to submit all relevant evidence in his 
possession, that he has received notice of the evidence 
needed to substantiate his claims, that he has been informed 
of the ways by which he would obtain such evidence, and that 
he has been informed of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  This duty includes assisting the 
veteran in obtaining records and providing medical 
examinations and obtaining medical opinions when such are 
necessary to make a decision on the claims.  
38  U .S.C.A.  5103A.  This duty also includes assisting the 
veteran in obtaining records and providing medical 
examinations and obtaining medical opinions when such are 
necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A (setting forth the Secretary's various 
duties to the claimant).  

The service records and VA medical records have been obtained 
and associated with the claims folder.  Additionally, the 
veteran was afforded VA examinations in April 2007; the 
examination reports are of record.  These reports have been 
reviewed and are thorough in nature and more than adequate 
for purposes of deciding the claims.  Thus, the Board finds 
that the medical evidence of record is sufficient to 
adjudicate the claims on appeal at the present time.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In summary, as VA has fulfilled the duty to notify and assist 
to the extent possible, the Board can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, to include arthritis, will be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year following 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background and Analysis

The Board has reviewed thoroughly all of the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (holding that, while the Board 
must review the entire record, it does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board discuss its reasons for rejecting 
evidence favorable to the veteran).  

The Board also notes that, as lay persons, neither the 
veteran nor his representative qualifies to opine on matters 
requiring medical knowledge such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

Arthritis

A review of the service medical records shows no complaints 
of or treatment for arthritis.

The post service medical evidence includes a report of a VA 
outpatient visit in August 1991 at which time a diagnosis was 
made of degenerative joint disease of the right knee.  In 
December 1991, when seen primarily for followup for blood 
pressure, the veteran also referred to joint pains that he 
indicated were being taken care of by Motrin.  Impressions 
included hypertension and degenerative joint disease.  There 
was no indication that an X-ray study was taken.  In June 
1992, the veteran complained of occasional right shoulder 
pain.  In July 1993, the veteran's complaints included left 
shoulder pain.  He was using Motrin.  An August 1995 VA 
outpatient report refers to complaints of arthritis involving 
the right knee and shoulder.  The assessment was moderately 
severe degenerative joint disease.

On VA joints examination in April 2007, the veteran stated 
that since retirement from the military in 1991, he had been 
going to VA and had been given pain medications for 
arthritis.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  The veteran 
denied receiving any physical therapy or profile status for 
the knee.  He also denied receiving any injections for the 
right knee or any orthopedic surgery.  He stated that he had 
never seen an orthopedist before.  He gave no history of any 
swelling of the right knee or instability or locking.  He 
claimed that, during service, he injured the right knee in 
1978 or 1979 and had it placed in a cast for about 30 days 
and was then given a brace.  He stated that since that time 
he had had some problems with the right knee on an occasional 
basis.  The veteran also denied injuring either shoulder 
during service.  He had never received any physical therapy 
or injections for the shoulders.  Reference was made to the 
various outpatient visits in the 1990's containing diagnoses 
that included degenerative joint disease.  Physical 
examination of the right knee showed an essentially normal 
knee except for the presence of an osteophyte arising from 
the medial margin of the femoral condyle.  Physical 
examination of the shoulders was unremarkable except for 
occasional aching on certain movements.  X-ray studies of the 
right shoulder showed no significant osseous, articular, or 
soft tissue abnormality.  The diagnoses included 
osteoarthritis with very minimal osteoarthritic changes 
involving the right knee.  The examiner stated that he did 
not come across any information in his review of the file 
about a right knee injury in the late 1970's or other 
documentation or treatment concerning the right knee or the 
shoulders in the service records.  As a result, it was the 
examiner's opinion that the "current right knee minimal 
arthritic changes and the occasional shoulder pain with 
certain movements described are not related to the active 
military duty."  

There is no competent contrary medical opinion of record.  
Therefore, the only opinion of record is against the claim.  
Although the Board acknowledges that arthritis was referred 
to within the first year following service discharge, there 
is no reference to an X-ray study of the right knee or the 
shoulders - or any other joints for that matter - within the 
first post-service year or for many years after the veteran's 
service separation in June 1991.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The physician who examined the veteran in April 2007 and 
opined that any current arthritis was not related to the 
veteran's active service had access to the entire claims file 
and made specific reference to outpatient visits in the 
1990's referring to arthritis.  This examiner indicated, 
however, that current X-ray studies of the shoulders were 
essentially unremarkable.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

With regard to the veteran's right knee arthritis, the 
examiner indicated that the current right knee X-ray studies 
indicated the presence of only minimal arthritis changes.  
This is not indicative of a disease process of many years 
duration.

As noted above, the record does not show, nor does the 
veteran contend, that he or his service representative has 
specialized education, training, or experience that would 
qualify either of them to provide an opinion on this matter.  
Accordingly, the lay statements are entitled to no probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Given 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
arthritis.

Skin Disorder

A review of the service medical records shows no complaints 
of or treatment for a chronic skin disorder.  The post 
service medical evidence also shows no complaints of 
treatment for a skin disorder for many years following 
service discharge.

With regard to the veteran's claim for service connection for 
a skin disorder developed secondary to exposure to Agent 
Orange in Vietnam, the Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning in January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date in 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  

Chloracne is a disease associated with herbicide exposure.  
38 C.F.R. § 3.309(e) (2007).  Chloracne shall be service 
connected if the veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided that the 
presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease process during 
service, provided that the disease listed shall become 
manifest to a degree of 10 percent or more at any time after 
service, except for chloracne, or other acneform consistent 
with chloracne, porphyria cutanea tarda, and subacute 
significant peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date in which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  

In Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that when a veteran is found to not be entitled to the 
regulatory presumption of service connection or any given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See also Brock v. Brown, 10 Vet. App.155 
(1997) (holding that the rationale involved in Combee also 
applies to claims based on exposure to Agent Orange).  

As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically linked to prior exposure to herbicide agents 
that were used in Vietnam (see 38 C.F.R. § 3.309(e)), but 
must also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.  

As noted above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and a present 
disability.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).  

With respect to the first prong cited in Coburn above, there 
is medical evidence of the presence of a skin disorder as 
tinea pedis was diagnosed following VA examination in April 
2007.  The Board notes, however, that there is no medical 
evidence of chloracne or any other disorder which has been 
associated with herbicide exposure.  See 
38 C.F.R. § 3.309(e).  

With respect to the second prong cited in Coburn above 
(evidence of inservice incurrence of a disease or injury), 
the Board will address separately evidence of incurrence or 
aggravation of a disease and/or injury.  With respect to any 
inservice disease, the service medical records do not show 
any skin disorder at any time during the veteran's active 
service.  

With respect to inservice injury, the veteran's DD 214 
reflects that he served in Vietnam; thus, the veteran's in-
service exposure to herbicides, including Agent Orange, is 
presumed.  See 38 C.F.R. § 3.307(a)(36).  Therefore, the 
second prong with regard to service connection has been met.  
See Coburn, 19 Vet. App. at 431.

With regard to the third prong in Coburn, as discussed above, 
there are two ways by which service connection can be 
granted:  Presumptive service connection under 
38 C.F.R. § 3.309(e); and direct service connection under 
38 C.F.R. § 3.303(d) and Combee.  See Combee, 34 F.3d 
at 1043.  First, there is the matter of the statutory 
presumption which attaches to Agent Orange exposure.  Because 
tinea pedis is not among the disabilities listed in 
38 C.F.R. § 3.309(e), however, presumptive service connection 
for tinea pedis due to Agent Orange exposure is not 
warranted.  Accordingly, the Board will discuss whether 
service connection may be awarded on a direct basis.  Id.  

On VA skin disease examination in April 2007, the veteran 
stated that he had been having pigmentation and rash over the 
facial and neck area for about two years.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran stated that he received a 
shaving profile during active service but did not use any 
razors currently.  He described a rash in the groin area for 
which he had used a cream in the military but denied any such 
rash currently.  He also denied any fungal infection.  No 
other skin problems were reported.  He had never seen a 
dermatologist.  The diagnosis was mild tinea pedis.  The 
examiner opined that the service medical records were 
negative for any evidence of a pseudofolliculitis barbae or 
any other skin lesions.  The VA medical records also did not 
show any diagnosis of a skin disorder or any treatment for a 
skin problem.  Although there was mild tinea pedis noted at 
the present time and mild hyperpigmentation of the facial 
area, the VA examiner concluded that these were not related 
to active service.

There is no competent medical evidence to the contrary.  The 
veteran has provided no medical documentation indicating a 
causal nexus between any current skin disorder and his active 
service, to include his service in Vietnam and his presumed 
exposure to herbicide agents while serving there.  While the 
veteran contends that he has a current skin disorder which is 
related to military service, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to opine on medical matters such as etiology.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, status, or opinions).  As such, the veteran's 
contentions with regard to a causal connection between his 
skin disorder and active service do not constitute competent 
medical evidence.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a chronic skin disorder, to include as due to 
herbicide exposure.  

Sinus Disorder

A review of the service medical records shows no complaints 
of or treatment for a chronic sinus disorder.

The post service medical evidence includes the report of an 
April 2007 examination by VA.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran gave a history of having had sinus problems since 
the late 1970's.  He reported treatment in service for sinus 
problems.  A review of the claims folder by the examiner, 
however, showed no reference to sinus problems in his service 
medical records.  This examiner noted that the veteran was 
seen for allergic rhinitis and sinus allergies in 1994.  A 
computerized tomography (CT) scan of the head and X-ray 
studies in 1994 were negative for sinus abnormalities.  The 
diagnosis was chronic allergic rhinitis without any evidence 
of sinusitis.  Neither acute nor chronic sinusitis was noted 
on X-ray study.  The examiner opined that the veteran's 
allergic rhinitis "is not related to the military and was not 
noted during active military duty."  

There is no medical opinion or evidence to the contrary.  
There also is no competent medical evidence that relates any 
current sinus disorder to the veteran's active service.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a chronic sinus disorder.  The claims 
file lacks any medical evidence reflecting a causal 
relationship between any current allergic rhinitis and/or 
sinusitis and the veteran's active service.  Again, the 
veteran is not qualified to opine on matters requiring 
medical knowledge such as the contended causal relationship 
between any current allergic rhinitis and/or sinusitis and 
active service.    

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection for a chronic skin 
disorder, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a chronic sinus 
disorder is denied.  



	                      
______________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


